1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7
                            CENTRAL DISTRICT OF CALIFORNIA
8
9
10       PATRICIA JOSEFINA CONTRERAS,                    Case No. CV 15-5948-KK
11
                                       Plaintiff,
12                           v.                          ORDER GRANTING MOTION FOR
                                                         ATTORNEY FEES PURSUANT TO 42
13                                                       U.S.C. § 406(B)
         NANCY A. BERRYHILL,1 Acting
14       Commissioner of Social Security,
15                                    Defendant.
16
17
18                                                  I.
19                                      INTRODUCTION
20            Counsel for Patricia Josefina Contreras (“Plaintiff”), Steven G. Rosales of the
21   Law Offices of Lawrence D. Rohfling (“Counsel”), filed a Motion for Attorney Fees
22   Pursuant to 42 U.S.C. § 406(b) (“Motion”). The Motion seeks an award of $20,685.00
23   for representing Plaintiff in an action to obtain disability insurance benefits with a
24   refund to Plaintiff of $3,813.25 for the Equal Access to Justice Act (“EAJA”) fees
25   previously awarded. The parties have consented to the jurisdiction of the undersigned
26
27   1Nancy A. Berryhill is now the Acting Commissioner of the Social Security
28   Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the
     Court substitutes Nancy A. Berryhill as Defendant in the instant case.
 1   United States Magistrate Judge, pursuant to 28 U.S.C. § 636(c). For the reasons stated
 2   below, the Court grants the Motion.
 3                                              II.
 4                              RELEVANT BACKGROUND
 5         On August 6, 2015, Plaintiff filed the Complaint in this action. ECF Docket
 6   No. (“Dkt.”) 1, Compl. Plaintiff alleged the Commissioner of the Social Security
 7   Administration (“Defendant”) improperly denied Plaintiff’s applications for Disability
 8   Insurance benefits and Supplemental Security Income. Id. On August 2, 2016, the
 9   Court found Defendant erred in denying Plaintiff benefits and entered Judgment
10   reversing and remanding the case to Defendant for further administrative
11   proceedings. Dkt. 24, Order; Dkt. 25, Judgment.
12         On November 23, 2016, the Court issued an order approving the parties’
13   stipulation awarding EAJA fees to Counsel of $3,813.25. Dkt. 27, Order Granting
14   EAJA Fees.
15         On October 2, 2018, Counsel filed the instant Motion, pursuant to 42 U.S.C. §
16   406(b) (“Section 406(b)”), seeking the amount of $20,685.00 for representing Plaintiff
17   in the underlying proceedings before the Court. Dkt. 28, Mot. Counsel states 22
18   hours of attorney and paralegal time were expended on Plaintiff’s case. Dkt. 28-5, Ex.
19   4, Itemized Time Sheet. Counsel seeks compensation pursuant to a contingency
20   agreement dated January 2, 2015 stating, “[t]he fee for successful prosecution of this
21   matter is 25% of the backpay awarded upon reversal of any unfavorable ALJ decision
22   for work before the Social Security Administration.” Dkt. 28-2, Ex. 1, Contingency
23   Fee Agreement.
24         On October 2, 2018, Counsel served Plaintiff with the Motion and informed
25   her she had a right to file a response to the Motion. Mot. at 11. Plaintiff has not filed
26   a response.
27         On October 16, 2018, Defendant filed a response to the Motion. Dkt. 29.
28   Thus, the Court deems this matter submitted.
                                                 2
 1                                              III.
 2                                       DISCUSSION
 3   A.    APPLICABLE LAW
 4         Pursuant to Section 406(b):
 5         Whenever a court renders a judgment favorable to a claimant under this
 6         subchapter who was represented before the court by an attorney, the
 7         court may determine and allow as part of its judgment a reasonable fee
 8         for such representation, not in excess of 25 percent of the total of the
 9         past-due benefits to which the claimant is entitled by reason of such
10         judgment, and the Commissioner of Social Security may . . . certify the
11         amount of such fee for payment to such attorney out of, and not in
12         addition to, the amount of such past-due benefits.
13   42 U.S.C. § 406(b)(1)(A). Thus, “a prevailing [disability] claimant’s [attorney’s] fees
14   are payable only out of the benefits recovered; in amount, such fees may not exceed
15   25 percent of past-due benefits.” Gisbrecht v. Barnhart, 535 U.S. 789, 792, 122 S. Ct.
16   1817, 152 L. Ed. 2d 996 (2002).
17         Where a claimant entered into a contingent fee agreement with counsel, a court
18   must apply Section 406(b) “to control, not to displace, fee agreements between Social
19   Security benefits claimants and their counsel.” Id. at 793. A court should not use a
20   “lodestar method,” under which a district court “determines a reasonable fee by
21   multiplying the reasonable hourly rate by the number of hours reasonably expended
22   on the case.” Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (en banc).
23   Rather, where the claimant and counsel entered into a lawful contingent fee
24   agreement, courts that use the “lodestar” method as the starting point to determine
25   the reasonableness of fees requested under Section 406(b) improperly “reject the
26   primacy of lawful attorney-client fee agreements.” Gisbrecht, 535 U.S. at 793. Thus,
27   courts should not apply lodestar rules in cases where the claimant and counsel reached
28   a contingent fee agreement because:
                                                 3
 1          [t]he lodestar method under-compensates attorneys for the risk they
 2         assume in representing [social security] claimants and ordinarily produces
 3         remarkably smaller fees than would be produced by starting with the
 4         contingent-fee agreement. A district court’s use of the lodestar to
 5         determine a reasonable fee thus ultimately works to the disadvantage of
 6         [social security] claimants who need counsel to recover any past-due
 7         benefits at all.
 8   Crawford, 586 F.3d at 1149.
 9         However, even in contingency fee cases, a court has “an affirmative duty to
10   assure that the reasonableness of the fee [asserted by counsel] is established.” Id. The
11   court must examine “whether the amount need be reduced, not whether the lodestar
12   amount should be enhanced.” Id. The court may consider factors such as the
13   character of the representation, the results achieved, the ratio between the amount of
14   any benefits awarded and the time expended, and any undue delay attributable to
15   counsel that caused an accumulation of back benefits in determining whether a lawful
16   contingent fee agreement is reasonable. See Gisbrecht, 535 U.S. at 808; Crawford,
17   586 F.3d at 1151.
18   B.    ANALYSIS
19         Here, Counsel seeks a reasonable fee under Section 406(b). Plaintiff retained
20   Counsel to represent her in federal court in her appeal from the administrative denial
21   of benefits, and agreed to pay Counsel a contingent fee of twenty-five percent of any
22   past due benefits obtained. Dkt. 28-2, Ex. 1, Contingency Fee Agreement.
23   Consideration of the factors set forth in Gisbrecht and Crawford warrants no
24   reduction of the fee Counsel seeks.
25         The record discloses no issue regarding the quality or efficiency of Counsel’s
26   representation before this Court, or any misconduct or delay by Counsel. Counsel
27   obtained a favorable outcome for Plaintiff, ultimately resulting in a remand for further
28   administrative proceedings and an award of past due benefits. See Dkt. 25, Judgment.
                                                4
 1   Further, the time expended to litigate this case was reasonable and within the
 2   approved range for social security disability cases. See Patterson v. Apfel, 99 F. Supp.
 3   2d 1212, 1214 & n.2 (C.D. Cal. 2000) (noting that “a survey of several dozen cases in
 4   which attorney’s fees were awarded in social security cases suggests that the 33.75
 5   hours spent by plaintiff’s counsel falls within the approved range”).
 6         In addition, a fee of $20,685.00 based on 22 hours of attorney and paralegal
 7   time is reasonable. See Dkt. 28-5, Ex. 4, Itemized Time Sheet. The Court finds
 8   Counsel’s effective hourly rate of approximately $940.23, id., reasonable under the
 9   circumstances. See Villa v. Astrue, No. CIV S-06-0846 GGH, 2010 WL 118454, at
10   *1-2 (E.D. Cal. Jan. 7, 2010) (approving Section 406(b) fees exceeding $1,000.00 per
11   hour, and noting “[r]educing [Section] 406(b) fees after Crawford is a dicey business”).
12   Further, post-Gisbrecht decisions have approved contingency fee agreements yielding
13   higher hourly rates to the rate Counsel seeks. See, e.g., Daniel v. Astrue, No. EDCV
14   04-01188-MAN, 2009 WL 1941632, at *2-3 (C.D. Cal. July 2, 2009) (approving fees
15   amounting to $1,491.25 per hour); see also Palos v. Colvin, No. CV 15-04261-DTB,
16   2016 WL 5110243, at *2 (C.D. Cal. Sept. 20, 2016) (finding “an hourly rate of
17   $1,546.39 for attorney and paralegal services” is reasonable). Hence, in light of the
18   hours Counsel expended, the Section 406(b) fee award amount Counsel requests
19   would not represent an unfair windfall to Counsel.
20         Finally, nothing in the record suggests any overreaching in the making of the
21   fee agreement or any impropriety on the part of Counsel in representing Plaintiff.
22   Counsel assumed the risk of nonpayment inherent in a contingency agreement and
23   Counsel’s efforts proved successful for Plaintiff. Accordingly, the Court finds the
24   Section 406(b) fees Counsel requests reasonable.
25   ///
26   ///
27   ///
28   ///
                                                5
 1                                            IV.
 2                                         ORDER
 3         Based on the foregoing, IT IS HEREBY ORDERED: (1) Counsel’s Motion
 4   for Attorney Fees Pursuant to 42 U.S.C. § 406(b) is GRANTED; and (2) Defendant
 5   is directed to pay Counsel the sum of $20,685.00 with a reimbursement to Plaintiff for
 6   EAJA fees previously awarded in the amount of $3,813.25.
 7
 8    Dated: October 29, 2018
 9                                            HONORABLE KENLY KIYA KATO
                                              United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
